                      Case 21-31811 Document 9 Filed in TXSB on 06/08/21 Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION


  IN RE:                                                               §                            CASE NO. 21-31811
  1917 HEIGHTS HOSPITAL, LLC                                           §

  DEBTORS(S),                                                          §                            CHAPTER 11

                                           NOTICE OF APPEARANCE AND REQUEST
                                          FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                           Certificate of Service

I do hereby certify that on    8th   day of    June     ,2021,      a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

    STEVEN DOUGLAS SHURN                           US TRUSTEE (HOUSTON)                         1917 HEIGHTS HOSPITAL, LLC
    1415 LOUISIANA STE. 3700                       OFFICE OF THE US TRUSTEE                     1917 ASHLAND STREET, #300
    HOUSTON, TX 77002                              515 RUSK AVENUE STE. 3516                    HOUSTON, TX 77018
                                                   HOUSTON, TX 77002

                                                          LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                          PO Box 3064
                                                          HOUSTON, TX 77253-3064
                                                          Telephone: (713) 844-3400
                                                          Facsimile: (713) 844-3503
                                                          Email:      houston_bankruptcy@publicans.com


                                                           By: /s/ John P. Dillman
                                                                 John P. Dillman
                                                                 SBN: 05874400 TX
